DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed 15 August 2022 has been entered. Claims 1-8, 10-17, and 19-24 are pending in the application.  Claims 9 and 18 are canceled from consideration.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Luthe (U.S. Patent 4,108,210).
Regarding claim 1, Zhou discloses a valve trim 19 for use in a fluid flow control device 10, the valve trim comprising:
a cage body 20 having a first end (top of 20), a second end (bottom of 20) opposite the first end, the cage body defined by an outer cage wall (radially outer surface of 20) and an inner cage wall (radially inner surface of 20) coupled to the outer cage wall, the outer cage wall spaced radially outward of the inner cage wall;
a fluid pressure reducing portion (from the bottom of 18 through the entirety of 20), comprising:
a plurality of first flow characterizing passages (larger diameter, radially outside portion of apertures 70) formed in the outer cage wall;
a plurality of second flow characterizing passages (smaller diameter, radially inside portion of apertures 70) formed in the inner cage wall; and
a valve seat 18 carried by the cage body downstream of (the contact portion of the valve seat 18 is upstream from the lowest part of the cage 20, see FIG. 1) but adjacent to the second end of the cage body, such that the valve seat is isolated from the fluid pressure reducing portion (FIG. 1, 2; Col. 3 ln 35-Col. 5 ln 2).
Zhou is silent regarding a pressure reducing chamber defined between the outer cage wall and the inner cage wall such that the pressure reducing chamber is fluidly connected to each of the plurality of first flow characterizing passages and is fluidly connected to each of the plurality of second flow characterizing passages.
However, Luthe teaches a valve trim, comprising
a cage body 16/20;
a fluid pressure reducing portion (through the cage), comprising:
a plurality of first flow characterizing passages 18’;
a plurality of second flow characterizing passages 22’/24’;
a pressure reducing chamber 36 defined between the outer cage wall and the inner cage wall such that the pressure reducing chamber is fluidly connected to each of the plurality of first flow characterizing passages and is fluidly connected to each of the plurality of second flow characterizing passages;
and a valve seat (inside of cage 20’ that plug member 40 contacts) (FIG. 4, 5; Col. 3 ln 38-Col. 5 ln 48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Zhou by adding a pressure reducing chamber defined between the outer cage wall and the inner cage wall such that the pressure reducing chamber is fluidly connected to each of the plurality of first flow characterizing passages and is fluidly connected to each of the plurality of second flow characterizing passages, as taught by Luthe, for the purpose of further controlling the pressure of the fluid in the valve trim to achieve the desired fluid properties.
Regarding claim 2, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Zhou further discloses the cage body extends between the first end and the second end along a cage axis (A), and wherein each first flow characterizing passage of the plurality of first flow characterizing passages extends vertically along a first axis parallel to the cage axis (the passage is a three dimensional void, and as such extends in all directions, specifically parallel to the cage axis) (FIG. 1, 2).
Regarding claim 3, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 2.
Zhou further discloses each second flow characterizing passage of the plurality of second flow characterizing passages extends vertically along a second axis parallel to the cage axis and the first axis (the passage is a three dimensional void, and as such extends in all directions, specifically parallel to the cage axis) (FIG. 1, 2).
Regarding claim 4, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Zhou further discloses the plurality of first flow characterizing passages are spaced from and surround the plurality of second flow characterizing passages, respectively (looking at the cage from the outside, the larger diameter portion of 70 is spaced apart from (axially) and surrounds the smaller diameter portion of 70; furthermore, axially the larger diameter portion of 70 surrounds the smaller diameter portion of 70) (FIG. 1, 2).
Regarding claim 5, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Zhou further discloses the cage body is at least partially made of an erosion-resistant material (all materials that would reasonably be used for the components of the valve trim assembly are in some manner resistant to erosion).
Regarding claim 6, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 5.
Zhou further discloses the inner cage wall is made of an erosion-resistant material (all materials that would reasonably be used for the components of the valve trim assembly are in some manner resistant to erosion).
Regarding claim 7, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Zhou further discloses the cage body is defined by an inner cage element (inner surface/wall of the cage) and an outer cage element (outer surface/wall of the cage) coupled to (via the depth of wall) the inner cage element, the inner cage element comprising the inner wall, and the outer cage element comprising the outer wall (FIG. 1, 2).
Regarding claim 8, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Zhou further discloses an upper cage element (part of cage 20 where apertures 70 are located) coupled to the inner cage element and the outer cage element, wherein the upper cage element is made of a metallic material. (FIG. 1, 2).
Regarding claim 23, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Zhou further discloses the valve seat is integrally formed (defined by Merriam Webster as “formed as a unit with another part”, accordingly, all parts of the trim assembly are formed integrally with each other as they are all essential to the functionality of the trim) with the outer and inner cage walls (FIG. 1, 2).

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Detmers (U.S. Patent Publication 2017/0234440).
Regarding claim 10, Zhou discloses a valve trim 19 for use in a fluid flow control device 10, the valve trim comprising:
a cage body 20 defined by an outer cage wall (radially outer surface of 20) and an inner cage wall (radially inner surface of 20) coupled to the outer cage wall, the outer cage wall spaced radially outward of the inner cage wall;
a plurality of first flow characterizing passages (larger diameter, radially outside portion of apertures 70) formed in the outer cage wall; and
a plurality of second flow characterizing passages (smaller diameter, radially inside portion of apertures 70) formed in the inner cage wall,
wherein the cage body is at least partially made of an erosion-resistant material (all materials that would reasonably be used for the components of the valve trim assembly are in some manner resistant to erosion) (FIG. 1, 2; Col. 3 ln 35-Col. 5 ln 2).
Zhou is silent regarding each of the plurality of first flow characterizing passages and each of the plurality of the plurality of second flow characterizing passages comprise a tapered slot that converges from a slot inlet to an intermediate slot portion and diverges from the intermediate slot portion to a slot outlet.
However, Detmers teaches a control valve having a control cylinder 19 with through openings 20f configured in the form of a venturi nozzle with a cross section which initially narrows from the outside face 22 toward the inside face 23 and subsequently widens again (FIG. 1, 2; Paragraph 21-23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Zhou by changing the internal geometry of both the small and large diameter portions of the apertures to a tapered slot that converges from a slot inlet to an intermediate slot portion and diverges from the intermediate slot portion to a slot outlet, as taught by Detmers, for the purpose of further controlling the pressure of the fluid in the valve trim to achieve the desired fluid properties.
Regarding claim 11, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 10.
Zhou further discloses the cage body extends between a first end (top of 20) and a second end (bottom of 20) opposite the first end along a cage axis (A), and wherein each first flow characterizing passage of the plurality of first flow characterizing passages extends vertically along a first axis parallel to the cage axis (the passage is a three dimensional void, and as such extends in all directions, specifically parallel to the cage axis) (FIG. 1, 2).
Regarding claim 12, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 11.
Zhou further discloses each second flow characterizing passage of the plurality of second flow characterizing passages extends vertically along a second axis parallel to the cage axis and the first axis (the passage is a three dimensional void, and as such extends in all directions, specifically parallel to the cage axis) (FIG. 1, 2).
Regarding claim 13, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 10.
Zhou further discloses the plurality of first flow characterizing passages are spaced from and surround the plurality of second flow characterizing passages, respectively (looking at the cage from the outside, the larger diameter portion of 70 is spaced apart from (axially) and surrounds the smaller diameter portion of 70; furthermore, axially the larger diameter portion of 70 surrounds the smaller diameter portion of 70) (FIG. 1, 2).
Regarding claim 14, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 10.
Zhou further discloses the inner cage wall is made of the erosion-resistant material (all materials that would reasonably be used for the components of the valve trim assembly are in some manner resistant to erosion) (FIG. 1, 2).
Regarding claim 15, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 14.
Zhou further discloses both the inner cage wall and the outer cage wall are made of the erosion-resistant material (all materials that would reasonably be used for the components of the valve trim assembly are in some manner resistant to erosion) (FIG. 1, 2).
Regarding claim 16, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 10.
Zhou further discloses the cage body is defined by an inner cage element (inner surface/wall of the cage) and an outer cage element (outer surface/wall of the cage) coupled to (via the depth of wall) the inner cage element, the inner cage element comprising the inner wall, and the outer cage element comprising the outer wall (FIG. 1, 2).
Regarding claim 17, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 16.
Zhou further discloses an upper cage element (part of cage 20 where apertures 70 are located) coupled to the inner cage element and the outer cage element, wherein the upper cage element is made of a metallic material. (FIG. 1, 2).

Alternatively, claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Luthe, in view of Nawaz (U.S. Patent 6,926,032).
Regarding Claims 5 and 6 in the event that the materials used to manufacture the valve trim assembly of Zhou are deemed not erosion-resistant, Nawaz teaches components 50 of the fluid pressure reducing portion of a control valve are made of series 400 hardened stainless steel, cobalt-based alloys, Inconel alloys, or tungsten carbide all of which are erosion-resistant (Col. 3 ln 33-39).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Zhou by using series 400 hardened stainless steel, cobalt-based alloys, Inconel alloys, or tungsten carbide, as taught by Nawaz, for the purpose of providing a longer service life.
Regarding Claim 8, in the event that the materials used to manufacture the valve trim assembly of Zhou are deemed not erosion-resistant, series 400 hardened stainless steel, cobalt-based alloys, Inconel alloys, or tungsten carbide, as taught by Nawaz, are metals (Col. 3 ln 33-39).
Regarding Claim 7, the claim is alternately rejected based upon the alternative rejection above, and their dependence from claims 1 and 5.

Alternatively, claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Detmers, in view of Nawaz (U.S. Patent 6,926,032).
Regarding Claims 10, 14, and 15, in the event that the materials used to manufacture the valve trim assembly of Zhou are deemed not erosion-resistant, Nawaz teaches components 50 of the fluid pressure reducing portion of a control valve are made of series 400 hardened stainless steel, cobalt-based alloys, Inconel alloys, or tungsten carbide all of which are erosion-resistant (Col. 3 ln 33-39).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Zhou by using series 400 hardened stainless steel, cobalt-based alloys, Inconel alloys, or tungsten carbide, as taught by Nawaz, for the purpose of providing a longer service life.
Regarding Claims 11-13, and 16, the claims are alternately rejected based upon the alternative rejection above, and their dependence from claim 10.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Luthe in view of Detmers, in further view of Kluz (U.S. Patent 10,302,224).
Luthe discloses a valve trim for use in a fluid flow control device, comprising:
an outer cage element 16’, wherein the outer cage element comprising a plurality of first flow characterizing passages 18’;
an inner cage element 20’, wherein the inner cage element is formed of an erosion-resistant material (all materials that would reasonably be used for the components of the valve trim assembly are in some manner resistant to erosion) and comprises a plurality of second flow characterizing passages 22’/24’;
the outer cage element and the inner cage element, forming a cage body 16’/20’ having an outer wall defined by the outer cage element and an inner wall defined by the inner cage element, and
a pressure reducing chamber 36 defined between the outer wall and the inner wall such that the pressure reducing chamber is fluidly connected to each of the plurality of first flow characterizing passages and fluidly connected to each of the plurality of second flow characterizing passages (FIG. 4, 5; Col. 3 ln 38-Col. 5 ln 48).
Zhou is silent regarding using an additive manufacturing technique to create the outer and inner cage elements, and each of the plurality of first flow characterizing passages and each of the plurality of the plurality of second flow characterizing passages comprise a tapered slot that converges from a slot inlet to an intermediate slot portion and diverges from the intermediate slot portion to a slot outlet.
However, Detmers teaches a control valve having a control cylinder 19 with through openings 20f configured in the form of a venturi nozzle with a cross section which initially narrows from the outside face 22 toward the inside face 23 and subsequently widens again (FIG. 1, 2; Paragraph 21-23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Zhou by changing the internal geometry of both the small and large diameter portions of the apertures to a tapered slot that converges from a slot inlet to an intermediate slot portion and diverges from the intermediate slot portion to a slot outlet, as taught by Detmers, for the purpose of further controlling the pressure of the fluid in the valve trim to achieve the desired fluid properties.
Furthermore, Kluz teaches a method of manufacturing a valve trim for use in a fluid flow control device, the method comprising:
creating an outer cage element (at 404) using an additive manufacturing technique (Claim 7), the outer cage element comprising a plurality of first flow characterizing passages (502/602/702);
creating an inner cage element (at 402) using the additive manufacturing technique (Claim 7), wherein the inner cage element is formed of an erosion-resistant material and comprises a plurality of second flow characterizing passages (542/652/752); and
coupling the outer cage element to the inner cage element, thereby forming a cage body 400 having an outer wall defined by the outer cage element and an inner wall defined by the inner cage element (FIG. 3, 4A, 4B, 5-7; Col. 4 ln 4-Col. 6 ln 42, Claim 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Luthe by using an additive manufacturing technique, as taught by Kluz, for the purpose of using a known, repeatable manufacturing means to achieve the desired flow path through the valve trim, while eliminating any unwanted connection points within the inner and outer cage elements which could result in premature failure.

Response to Arguments
Applicant's arguments filed 15 August 2022 have been fully considered but they are not persuasive.
Applicant first argues with respect to claim 1, that Zhou does not disclose “a valve seat carried by the cage body downstream of but adjacent to the second end of the cage body”.  Firstly, the seating portion of the valve seat 18 is located upstream of the furthest downwardly extending portion of the cage body as best depicted in figure 1.  Accordingly, this portion of the limitation is met.  Applicant also asserts that the valve seat is not “carried” by the cage body.  Merriam-Webster defines carry as “to get control of”.  The cage body in conjunction with the valve body 12 control the positioning of the valve seat.  As such, the limitation is met.  Applicant’s argument is not persuasive.
Applicant’s arguments regarding claims 10 and 22 are moot.  A new grounds of rejection is in place regarding the claim.  Detmers teaches the geometry of the first and second flow characterizing passages.
	Applicant’s arguments, with respect to claim 19 have been fully considered and are persuasive.  The rejection of 13 May 2022 with regards to claim 19 and the claims which depend from claim 19 have been withdrawn. 

Allowable Subject Matter
Claims 19-21 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art fails to anticipate or make obvious a shoulder arranged between the first and second ends wherein the shoulder is disposed entirely radially outward of the valve seat, along with the other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753